Citation Nr: 1439055	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for private medical care provided on February 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1982 and from October 1989 to June 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.


FINDINGS OF FACT

1. On February 1, 2010, several days after the Veteran noticed a left thigh abscess, he sought treatment at Butte Community Health Center, a private, non-VA facility.

2. The competent, probative evidence does not show that the private medical care provided the Veteran at Butte Community Health Center on February 1, 2010, was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical care provided on February 1, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist requirements under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA, however, is not applicable to cases involving unauthorized medical expenses claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51.  Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  Although in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, the Court then held that the failure to comply with the VCAA notice requirements constituted non-prejudicial error. 

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In this case, the VA medical facility in question has explained the bases for the denial of the claim and afforded the Veteran an opportunity to present information and evidence in support of the claim.  There is no indication that notice or development would aid the Veteran in substantiating the claim for reimbursement.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.

The Veteran seeks payment or reimbursement for the cost of medical care he received at Butte Community Health Center on February 1, 2010.  The total amount sought by the Veteran is $446.00.  The February 1, 2010 private treatment record indicates the Veteran had developed a red, very tender area on the left thigh over the last several days.  The area was not getting better and there was not much relief from over-the-counter medications.  On examination, there was a six centimeter area on the mid-left thigh that was red, hot, and fluctuant without streaking.  The area was cleaned and the private physician incised and drained the abscess.  The assessment was abscess left thigh.

In his April 2010 Notice of Disagreement, the Veteran stated that pain and redness had been his only symptoms and so he had thought he had been bitten by an insect.  He stated that he did not go to the emergency room but rather went to a community health clinic because it was an hour drive to the VA facility in Helena, Montana and he was in too much pain to make the trip.  He asserted that the physician who treated his left thigh told him that if he had waited another day to see him, he would have had to do major surgery on the leg to correct the very serious problem. 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions: 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

Under 38 U.S.C.A. § 1728, VA may provide payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, under the following circumstances: 

(a) For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).

With respect to 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the Veteran has to meet all nine requirements set forth in 38 C.F.R. § 17.1002.  

At the time of the medical services in question, the Veteran was service-connected for the following: degenerative arthritis of the thoracolumbar spine; degenerative arthritis of the right and left elbow joints; degenerative arthritis of the right and left knees; degenerative joint disease changes of the left AC joint; degenerative changes of bilateral feet; right thumb fracture; right middle finger chip fracture; left ring finger chip fracture; degenerative arthritis of the cervical spine; right and left hallux valgus; hypertension; residual scars status-post bilateral elbow surgery; and residual scars status-post bilateral knee surgery.  His combined evaluation for compensation was 10 percent.  The medical evidence does not demonstrate that the Veteran sought treatment on the date in question for any of his service-connected disabilities, and there is no evidence, to include the Veteran's lay statements, that the left thigh abscess was related to or aggravated by a service-connected disability.  In addition, there is no evidence that the Veteran was rated as permanently and totally disabled due to service-connected disabilities or was participating in a rehabilitation program at the time of his care.  

Additionally, both section 1728 and section 1725 require a medical emergency.  In particular, section 1725 requires that the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  38 U.S.C.A 1725 (d).  An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  

In this case, the Board finds the evidence does not support that the Veteran's care was rendered in a medical emergency.  The Veteran stated that he sought treatment for his left thigh because it was painful and red.  As a lay person, he is competent to describe symptoms which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge which comes to the witness through the use of the senses).  Thus, the Veteran is competent to report symptoms such as pain, discoloration, swelling, and weakness.  However, the Board finds such symptoms are not sufficient to render a situation an emergency, and moreover, the evidence indicates that the Veteran himself did not find his symptoms demanded immediate action.  Notably, the private treatment record shows the Veteran had waited several days to seek medical care and had attempted to treat the condition with over-the-counter medications prior to seeking medical care.  In this respect, the Veteran stated that he believed the condition was due to an insect bite.  Furthermore, the record indicates that he sought treatment because his symptoms had not improved and not because they had worsened, which suggests the symptoms were stable.  The delay of several days demonstrates that the Veteran did not believe he was experiencing an immediate health emergency or event that was a sudden, generally unexpected occurrence demanding immediate action.  Moreover, if the symptoms and their level of severity were severe enough to require emergency care, the Board finds that a prudent layperson would not expect that he could wait or delay seeking treatment for several days without it being hazardous or causing serious jeopardy, serious impairment, or serious dysfunction to his left leg.  Based on these circumstances, the Board finds there were no acute symptoms of such severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

The Board also gives considerable weight to the actual physical findings as demonstrated in the private treatment records.  The February 1, 2010 record shows the Veteran ambulated without assistance, had an equal gait, and sat and stood comfortably.  He also had full range of motion of all extremities without pain or difficulty.  The neurological evaluation was also normal.  Here, the Board finds this contradictory to the Veteran's statements concerning the severity of his symptoms, which indicated that he was unable to drive for one hour to the VA facility.  In addition, this evidence is against a finding that the Veteran's situation was emergent or that a prudent layperson would think it was an emergent condition that involved a sudden, unexpected occurrence or set of circumstances demanding immediate action, of such nature that delay would have been hazardous to life or health.  The left thigh abscess required nothing more than an incision and drainage procedure and did not involve any hospitalization or any other treatment demonstrating an injury serious to the Veteran's health or function of his left leg.  Thus, the private treatment records do not reflect that the treatment providers viewed the Veteran's condition as requiring emergent treatment, despite the Veteran's assertions otherwise.  In fact, a February 3, 2010 private treatment record shows the Veteran attended a routine follow-up for his left thigh.  There is nothing in the record to suggest that the delay associated with driving to the VA facility would have placed the Veteran at risk for imminent danger to his life, serious jeopardy to his health, or permanent or increased loss of function to the injured area - especially in light of the fact that the Veteran noted the abscess several days earlier.  Although it is clear that the Veteran's left thigh symptoms were significant and warranted medical attention, nothing in the descriptions of his presenting condition in records from Butte Community Health Center indicates that there was an immediately time-sensitive medical emergency at that moment.  The Board finds that these medical records, which do not show that a prudent layperson would have reasonably expected that a delay in seeking medical attention would be hazardous, are of greater probative value than any later statements from the Veteran.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In addition, the Board notes that one of the requirements under 38 C.F.R. § 17.1002 is that the emergency services be provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Upon review, it does not appear that Butte Community Health Center is such a facility.

Finally, the Board notes that the Veteran has indicated that he has coverage under a separate health-plan contract for payment or reimbursement, in part, for the private medical care provided by Butte Community Health Center on February 1, 2010.  As such, the Board finds the private medical care received by the Veteran does not satisfy all the conditions set forth in 38 C.F.R. § 17.1002.

While the Board is sympathetic to the Veteran's arguments, it is bound by the criteria set forth above.  In this respect, a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the private medical care in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In reaching the above conclusion, the Board has considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and entitlement to payment or reimbursement for private medical care provided on February 1, 2010, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement for private medical care provided on February 1, 2010, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


